DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Note: This letter has been recreated electronically from
guidance previously issued in paper form.

FEB 12 1998

Dear State Medicaid Director:
The purpose of this letter is to provide information about recent advances in the treatment of
schizophrenia. New medications have been approved which are called atypical antipsychotic
drugs, and include risperidone, olanzapine (Zyprexa) and quetiapine (Seroquel). Several
additional “atypicals” are in clinical trials and/or pending FDA approval. Current knowledge
indicates side effects from these new antipsychotic drugs are much less severe than those of the
older generation of drugs.
All of the older standard antipsychotic medications are associated with a considerable number of
side effects, some of which are severe and can become permanent. Due to at least in part to
these side effects, many people with schizophrenia stop taking standard antipsychotic
medications within a year or two. In fact, a common reason for psychiatric hospital readmissions
is that patients stop taking these medications after leaving the hospital. The costs of “revolving
door” readmissions are obviously substantial. Short term saving achieved in formulary budgets
by not including the new medications may be more than offset by spending on inpatient care.
I am enclosing a letter from the Director of the National Institute of Mental Health that includes
more detailed information on this subject and summarizes the data indicating the clinical
advantages of the newly available treatments for schizophrenia.
Although many States and managed care organizations have already adjusted their formularies to
recognize these new medications, we realize that the price of change is uneven and we are
providing this information to ensure that all States are aware of the progress that has been made
in treating this devastating illness. For States that choose to require prior authorization, we
include a reminder that Federal statute requires that any prior authorization request must be
responded to within 24 hours, and in emergency situations the State must provide for pharmacy
dispensing of at least a 72 hour supply of the requested drug.

We hope that this information proves useful in updating formularies that do not currently reflect
the improvements that have taken place in the treatment of schizophrenia.

Sincerely,
/s/
Sally K. Richardson
Director
Center for Medicaid and State Operations
Enclosure
cc:
All HCFA Regional Administrators
All HCFA Associate Regional Administrators
Division of Medicaid and State Operations
Lee Partridge
Joy Wilson
Jennifer Baxendell

DEPARTMENT OF HEALTH AND HUMAN SERVICES

U.S. Department of Health & Human Services
200 Independence Avenue S.W.
Washington, DC 20201
Website: http://www.hhs.gov

Note: This letter has been recreated electronically from
guidance previously issued in paper form.
January 16, 1998

Ms. Sally K. Richardson
Director, Center for Medicaid and
State Operations
Health Care Financing Administration
Baltimore, MD 21244

Dear Ms. Richardson:
Over the past decade, the serotonin re-uptake, inhibitor (SRI) Class of antidepressants has largely
replaced the older and more problematic tricyclic anti-depressants, based in large part on safety,
and side effect considerations. There is now clear evidence that a similar shift in the “state of the
science” regarding treatment of schizophrenia is taking place, and we are concerned that despite
recent medical advances in atypical antipsychotic treatments, the response of various health care
delivery systems may not have kept up with the clinical research findings. Of course, formulary
differences and prescribing practices may vary from state to state and from one delivery system
to another. With the rapid pace of developments in psychopharmacology, some systems have
been slower to change than others. We will attempt to summarize below some of the relevant
data indicating that the newly available treatments for schizophrenia offer substantial clinical
advantages.
The history of atypical antipsychotic medications is not itself a new phenomenon. The first drug
of this class, clozapine, has been in use around the world for many years, but only in 1990 was it
approved in the United States specifically for treatment-resistant schizophrenia. Unfortunately,
clozapine has severe side effects, which require weekly blood testing and often limit its use to a
treatment of nearly last resort. Thus, please note that our comment below about the new
atypicals do not apply to clozapine.
The first of the new atypical antipsychotic medications, risperidone, was approved for use and
marketed in the United States in 1994. Its efficacy is superior to placebo and at least equal to
haloperidol, the standard antipsychotic medication, but risperidone has a more favorable side
effect profile. In September 1996, the FDA approved another new atypical antipsychotic,
olanzapine (Zyprexa), for use schizophrenia. Quetiapine (Seroquel) was approved on September
29, 1997, and is now available as well. Several additional atypicals are currently in large-scale
clinical trials and/or pending FDA approval. The pharmacologic profiles of these newer
antipsychotic medications tend to resemble that of clozapine but are not associated with
clozapine’s severe side effects. Thus it appears that these atypical medications will be effective

for a broad range of symptoms of schizophrenia, with substantial improvements in side effect
profiles.
All of the standard antipsychotic medications (many in use since the 1950s) are associated with a
considerable number of side effects, including prominent extrapyamidal symptoms (EPS): acute
dystoria, pseudiparkinsonism, akathisia, and even persistent (sometimes permanent) tardive
dyskinesia (TD). The rate of development of TD among patients treated with standard
antipsychotics has been found by Kane et al. (1995) to be approximately 5 percent per year. All
off EPS movement disorders can be extremely troublesome to patients. In fact, virtually every
psychiatrist whose practice includes individuals with schizophrenia know that, due at least in part
to such side effects, most people with schizophrenia will discontinue the standard antipsychotic
medications within a year or two, often without any medical supervision. One of the most
common reasons for psychiatric readmissions, which may number in the dozens for many
individuals, is the repeated discontinuation of medication after leaving the hospital. The need for
frequent re hospitalization has obvious implications for employment, school, and social
functioning as well as substantial costs involved for inpatient treatment via what has been
referred to as a “revolving door”.
In some parts of the country, we understand that health care systems will not routinely allow new
patients to be started on atypical antipsychotic medications until they have failed a course of the
standard (less expensive generic) antipsychotic medications. We see no scientific justification
for such a practice and consider it particularly ill-advised since, for many people with
schizophrenia, their first exposure to antipsychotic medication may have life-long implications
for compliance with treatment.
Given that these medications have been available for only a short time, there is relatively little
scientific literature on the subject, but a recent issue of Schizophrenia Bulletin (Vol. 23, No.4,
1997), which is a peer-reviewed NIMH publication that does not accept drug or other
advertisements, contains several important papers. One by Sheitman, Lee, Strauss, and
Libermann (1997) seems particularly relevant to this issue. These authors note that “consistent
with enhanced efficacy in refusing psychotic symptoms, first episode patients also appear more
vulnerable to side effects than chronic multi-episode patients.” They further state: “in our soon
to be marketed…should be seriously considered as a first line therapy for a first episode of
psychosis. Enhanced efficacy in the treatment of negative symptoms, and a more favorable side
effect profile, particular less EPS, have been demonstrated in chronic patient samples (Marder
and Meiback 1995; Beasley et al. 1996) and might be expected to improve medication
compliance, allowing longer periods of maintenance treatment in patients at the beginning of
their illness (Lieberman 1993).”
Please note that the NIMH is not currently advocating taking patients who are doing well on
standard antipsychotic medication of such treatments. Some patients do reasonable well on these
older antipsychotic medications and may suffer relatively few troublesome side effects. For a
great many individuals with schizophrenia, however the standard medications are largely
ineffective and/or produce intolerable side effects, and there is a significant long-term risk of
developing persistent TD. There are also a number of “partial responder” patients who may have
been tried on a variety of standard antipsychotic medications without substantial clinical

improvement. Such patients may show a better overall response when given a trial on new
atypical antipsychotic medications.
In addition to new patients with schizophrenia, we strongly believe that chronic patients who
have relapsed while on standard antipsychotic medications should be candidates for the new
atypical medications. As Conley and Buchannan (1997) note, “novel antipsychotics should be
the first consideration after the failure of conventional drug therapy. With the exception of
clozapine (because of its serious side effects) these drugs are also indicated as a first line therapy.
“These authors of on to summarize the evidence for safety and efficacy of the new atypical
antipsychotic medications, and one of their summary recommendations is to “aggressively
prevent EPS through appropriate choice of primary therapy. With the availability of
antipsychotic agents that are clearly effective at doses that do not produce EPS in the vast
majority of patients, it should be possible to almost eliminate persistent side effects as a reason
for therapeutic failure.” We believe those patients with a history of prior treatment failure on
standard antipsychotics should be offered a trial on the new atypical medications.
Certain fairly recent publications, including the American Psychiatric Association Practice
Guideline for the Treatment of Patients with Schizophrenia and the Expert Consensus Guidelines
Series: Treatment of Schizophrenia, have appeared during the past year or so but do not include
such detailed consideration of the newest available medications, there will be an additional
impetus to update optimal practice guidelines for 1998 and beyond.
While the evidence is clear and convincing regarding the superior safety profile of the new
atypical antipsychotic medications, there are also pharmacoeconomic factors to be considered, as
recently summarized by Glazer and Johnstone in the Journal of Clinical Psychiatry (1997). They
note that “medications comprise a minor portion of the cost of schizophrenia, but may have a
major impact on the likelihood of the successful outcome of the care. Novel antipsychotic
medications which demonstrate superior symptom control and improved safety profile, and
benefits to quality of life, may also reduce patients’ need for medical services and the associated
cost of these treatments.” They compared the use of medical services and treatment costs for
over eight hundred schizophrenic patients in the United States treated with either olanzapine or
haloperidol, and report that “in comprehensive health care cost comparisons that incorporate the
expenditures for study medications, the total cost of health care of olanzapine-treated patients
was reduced by an average of $431 per month in comparison with the haloperidol-treated
patients during the initial six weeks of treatment. Amount treatment responders receiving double
blind therapy for a maximum of one year, the total cost of care among olanzapine responders
was reduced by an average of $345 per month in comparison with haloperidol responders.”
There is one other financial issue that should be considered in this regard, and that is the
potential cost of lawsuits that may result when patients now are started on standard antipsychotic
medication (rather than new atypicals) and later develop persistent tardive dyskinesia. It would
presumably take only one or two lawsuits of this sort to make up the difference between the cost
of generic standard antipsychotics and the atypical antipsychotic medications currently available.
Of course, the new atypicals do have some side effects, and such as sedation, weight gain, mild
transient abnormalities of liver function tests, and a few anticholinergic and orthstatic side
effects. Nevertheless, according to Dan Casey in the Journal of Clinical Psychiatry (1997),

“overall, the adverse effects profiles of the newest antipsychotics represent a major improvement
over those of the older neuroleptics. Olanzapine, sertindole, and quetiapine produce minimal or
no EPS across the effective dose range and probably will have low rates of TD.”
I should apologize for the excessive length of this letter but felt it necessary to document some of
these sericos public health implications. I believe this is a situation in which HCFA and the NIH
institutes working in concert can have a substantial beneficial effect on the health care of the
American people. I encourage you to contact me should you have any questions about the issues
raised above and look forward to hearing from you.

Sincerely yours,
/s/
Steven E. Hyman, M.D.
Director
Enclosure:
References:

American Psychiatric Association Practice Guideline for the Treatment of Patients with
Schizophrenia Am J Psychiatry 154:4, April 1997 Supplement
Beasley, C.M., Tollefson, G., Tran, P. et al: Olanzapine versus placebo and haloperiodol: Acute
phase results of the North American Double-Blind Olanzapine Trial. Neuropsychopharmacology
14:111-123, 1996
Casey, D.E.: The relationship of pharmacology to side effects. J Clin Psychiatry 1997; 58 (suppl
10)
Conley, R.R., and Buchanan, R.W. Evaluation of treatment-resistant schizophrenia.
Schizophrenia Bulletin, 23(4); 663-674, 1997.
Expert Consensus Guideline Series: Treatment of Schizophrenia (http://www.psychguides.com)
Glazer, W.M., Johnston, B.M.: Pharmacoeconomic evaluation of antipsychotic therapy for
Schizophrenia J Clin Psychiatry 1997; 58 (suppl 10)
Kane, J.M. Tardive dyskinesia: epidemiological and clinical presentation. In: Bloom, F.E.,
Kuper, D.J., eds. Psychopharmacology: The Fourth Generation of Press. New York,
NY: Raven Press; 1485-1495, 1995

Lieberman, J.A., et al: Time course and biological correlates of treatment response in firstEpisode schizophrenia. Archives of General Psychiatry, 50:369-376, 1993
Marder, S.R., Meibach, R.C.: Risperidone in the treatment of schizophrenia. Am J Psychiatry
151:825-835, 1994
Sheitman, B.B., Lee, H, Strauss, R. and Lieberman, J.A. The evaluation and treatment of firstEpisode psychosis. Schizophrenia Bulletin, 23(4):653-661, 1997.

